 

Exhibit 10.6

 

SUPPLEMENT

 

SUPPLEMENT NO. 1 dated as of May 18, 2015, to the SECURITY AGREEMENT, dated as
of April 22, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the "Security Agreement"), between XPRESSPA HOLDINGS, LLC, a
Delaware limited liability company (the "Borrower"), each of the Affiliates and
Subsidiaries of the Borrower from time to time party thereto (each such
Affiliate and Subsidiary, individually, a "Guarantor" and, collectively, the
"Guarantors"; the Guarantors and the Borrower are referred to herein
individually as a "Grantor" and collectively as the "Grantors") and ROCKMORE
INVESTMENT MASTER FUND LTD. (the "Lender").

 

A.Reference is made to the Credit Agreement, dated as of April 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among the Borrower and the Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement and the Security Agreement.

 

B.The Grantors have entered into the Security Agreement in order to induce the
Lender to make the Loan and otherwise extend credit on behalf of the Borrower.
Section 21 of the Security Agreement provides that additional Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the "New Grantor") is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lender to make additional Loans and extensions
of credit and as consideration for Loans and extensions of credit previously
made.

 

Accordingly, the Lender and the New Grantor agree as follows:

 

Section 1.         In accordance with Section 21 of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder. In furtherance
of the foregoing, the New Grantor, as security for the payment and performance
in full of the Obligations, does hereby create and grant to the Lender a
security interest in and lien on all of the New Grantor's right, title and
interest in and to the Collateral (as defined in the Security Agreement) of the
New Grantor. Each reference to a "Grantor" in the Security Agreement shall be
deemed to include the New Grantor. The Security Agreement is hereby incorporated
herein by reference.

 

Section 2.         The New Grantor represents and warrants to the Lender that
(a) this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, (b) set forth on the Schedule attached hereto is a
true and complete schedule of all of the information that would have been
required to have been delivered by or on behalf of the New Grantor pursuant to
the Security Agreement and the Schedules thereto if the New Grantor had been
originally named in the Security Agreement and (c) the representations and
warranties made by it as a Grantor under

 

 

 

 

the Security Agreement are true and correct on and as of the date hereof based
upon the applicable information referred to in clause (b) of this Section.

 

Section 3.         This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Lender shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Lender. Delivery of an
executed counterpart of this Supplement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Supplement.

 

Section 4.         Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

 

Section 5.     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 13 of the Security Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth in the Schedule hereto.

 

Section 8.         The New Grantor agrees to reimburse the Lender for their
reasonable out- of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Lender.

 

 2 

 

 

IN WITNESS WHEREOF, the New Grantor and the Lender have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

      XPRESSPA HOUSTON HOBBY, LLC       By: /s/ Marisol Binn       Name: Marisol
Binn       Title: President           ROCKMORE INVESTMENT MASTER FUND LTD.      
          By: /s/ Bruce Bernstein       Name: Bruce Bernstein       Title:
President      

 

 

 

